DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group II, claims 10-18 in the reply filed on 08 June 2021 is acknowledged.
Claims 1-9, 19, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08 June 2021.
Applicant’s election without traverse of the species of endosidin2 as the inhibitor of exocytosis and the fungus on a fruit in the reply filed on 08 June 2021 is acknowledged.
Claims 12 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08 June 2021.

Claims 10, 11, 13-15, 17, and 18 are examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11, 13-15, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 10 reads, “A method for controlling and preventing the growth of a fungus on a plant comprising the step of applying an effective amount of an inhibitor of exocytosis, together with one or more diluents, excipients or carriers.”  However, it is not clear if the “step of applying” refers to applying the inhibitor of exocytosis to a) the fungus; b) the plant; c) both; or d) either.  Therefore, the metes and bounds of the claims are unclear.
Dependent claims 11, 13-15, 17, and 18 do not remedy this deficiency, and therefore are also rejected as depending from a rejected base claim.
For purposes of prior art searching, the claim shall be given the broadest reasonable interpretation, i.e., wherein the inhibitor of exocytosis may be applied to either the fungus or the plant.

Claims 10, 11, 13-15, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 10 reads, “A method for controlling and preventing the growth of a fungus on a plant comprising the step of applying an effective amount of an inhibitor of exocytosis, together with one or more diluents, excipients or carriers.”   Thus, the active ingredient is defined only by its physical property of inhibiting exocytosis.  However, it is not clear which compounds, other than endosidin2 and its analog 14, possess this property, because the boundaries imposed by the functional language are insufficiently defined, and thus the metes and bounds of the claims remain unclear.
Claim language that merely states a result to be obtained without providing clear boundaries on the claim scope (e.g., by not specifying a well-defined way to achieve those results) is unclear.  The claim merely states a functional characteristic without providing sufficient indication of how the function is achieved.  That is, the claim recites an undefined genus of compounds, as no structural features or characteristics of the claimed compounds are provided in independent claim 10, leaving it to others to explore the unknown contours of the claimed genus.  In dependent claim 14, it is noted that, while the claim recites the compounds endosidin2 and its analog 14, the claim also recited “or a functional analog”, and thus the claim is also directed to compounds which are defined only by the function they possess (i.e., inhibiting exocytosis).  See also MPEP § 2173.05(g).  This rejection is in accordance with recent guidance provided by Nautilus, Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120, 2124 (2014), Teva Pharm. USA, Inc. v. Sandoz, Inc., 789 F.3d 1335 (Fed. Cir. 2015), The Dow Chem. Co. v. NOVA Chems. Corp., 803 F.3d 620 (Fed. Cir. 2015), Akzo Nobel Coatings Inc. v. Dow Chem. Co., 811 F.3d 1334 (Fed. Cir. 2016).  
Applicant may resolve the ambiguities of the functional limitation by demonstrating that the specification provides examples of formulations that meet the claim limitations and examples that do not; showing that the skilled artisan would know from the specification what formulations are still open to the public (see Oakley, Inc. v. Sunglass Hut Int’l, 316 F.3d 1331, 1341 (Fed. Cir. 2003)), or Applicant could amend the claims to recite the particular structure that accomplishes the function.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10, 11, 13-15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Raikhel et al. (“Raikhel”, WO 2017/049016) in view of Gupta et al. (“Gupta”, The Plant Cell, Vol. 27, pp. 3277-3289, 2015, cited by Applicant in IDS filed 12 November 2020), Young et al. (“Young”, US 2012/0021065), and Wurms et al. (“Wurms”, US 2008/0233202).
Regarding claims 10, 14, and 18, Raikhel teaches altering exocytosis and/or endocytic recycling in a plant, fungal, or animal cell (e.g., paragraph [0009]).  Raikhel teaches the small molecule endosidin2 has been discovered to bind to the EXO70 subunit of the exocyst complex, resulting in inhibition of exocytosis (e.g., paragraph [0007]).
While Raikhel teaches inhibiting exocytosis in a fungal cell, Raikhel does not specifically teach controlling and preventing the growth of a fungus on a plant.
However, Gupta is in the field of plant infection by fungus, and teaches septin-dependent assembly of the exocyst is essential for plant infection (e.g., title; abstract).  Gupta teaches polarized exocytosis is required for generation of polarity and protrusion of the penetration peg (of the fungus) into plant tissue (e.g., page 3285, 2nd column, 1st full paragraph).  

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to use the composition of Raikhel for controlling and preventing the growth of fungus; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so because assembly of the exocyst is essential for plant infection by a fungus, as taught by Gupta, and thus inhibition of exocytosis would result in controlling and/or preventing the growth of the fungus on a plant.  One would reasonably expect success from such use because other diphenylhydrazones having similar substituents are already known to be useful as fungicides, as taught by Young.  Therefore, one skilled in the art would also expect the compounds of Raikhel to be useful in controlling fungus.
Regarding the presence of one or more diluents, excipients, or carriers (claim 10), Young teaches its fungicidal compositions comprising diphenylhydrazones may be include a phytologically acceptable carrier material (e.g., paragraph [0050]).  Therefore, when using the composition of Raikhel for controlling and preventing the growth of fungus on a plant, the skilled artisan would find it obvious to formulate it with a phytologically acceptable carrier, with a reasonable expectation of success.
Regarding claims 11, 13, 15, and 17, Raikhel teaches examples of fungi include Botrytis, but does not specifically name Botrytis cinerea.  However, Wurms is in the field of fungicidal compositions and teaches Botrytis cinerea is the causal agent of grey mould on fruit such as strawberries (e.g., paragraph [00274]).  Therefore, one skilled in Botrytis cinerea on fruit such as strawberries, since Botrytis cinerea is already known to be a causal agent for mould on fruit to be treated with a fungicide, as taught by Wurms, and Raikhel already teaches Botrytis may be treated with its compositions.




Conclusion
No claims are allowed at this time.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496.  The examiner can normally be reached on Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BARBARA S FRAZIER/           Examiner, Art Unit 1611